Order entered March 29, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01187-CR
                                     No. 05-12-01189-CR

                             VANCE LEMORRIS THOMAS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-42399-Y, F10-42399-Y

                                           ORDER
        The Court REINSTATES the appeals.

        On March 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 27, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

March 22, 2013 order requiring findings.

        We GRANT the March 27, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE